            Case 1:21-cv-10613-DPW Document 1 Filed 04/13/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                 )
NAUTILUS INSURANCE COMPANY,      )
                                 )
                    Plaintiff,   )
v.                               )                         Civil Action No.:
                                 )
NORTHEAST TANK AND ENVIRONMENTAL )
SERVICES, INC. and               )
KMSPE THOMAS, LLC                )
                                 )
                    Defendants.  )
                                 )

                    COMPLAINT FOR DECLARATORY JUDGMENT

                                         Introduction

       1.      This is an action for declaratory relief pursuant to 28 U.S.C. § 2201 in which the

plaintiff, Nautilus Insurance Company (“Nautilus”), petitions this Court for declarations that it

owes no coverage obligations, defense or indemnity, in connection with an underlying tort action

by KMSPE Thomas, LLC (“Thomas Energy Center”) against Nautilus’ insured, Northeast Tank

& Environmental Services, Inc. (“Northeast Tank”), asserted as a Counterclaim in Northeast

Tank & Environmental Services, Inc. v. Mary Endrowes Demain, Inc. d/b/a Thomas Energy

Center and KMSPE Thomas, LLC, Civil Action No. 1885CV00703-A, filed in the Massachusetts

Superior Court for Worcester County (the “Underlying Action”).

       2.      This Court has original jurisdiction over this action by reason of diversity of

citizenship between Nautilus and the defendants pursuant to the provisions of Title 28 U.S.C. §

1332. Upon information and belief, given the nature of the underlying claims and alleged

damages, the amount in controversy exceeds $75,000.
            Case 1:21-cv-10613-DPW Document 1 Filed 04/13/21 Page 2 of 8




       3.      Pursuant to 28 U.S.C. § 1391, venue is proper because the defendants are subject

to personal jurisdiction in the District of Massachusetts and without a declaration of rights of the

parties, Nautilus will be at risk to suffer damages within Massachusetts.

                                              Parties

       4.      The Plaintiff, Nautilus, is an Arizona corporation with a principal place of

business at 7233 E. Butherus Drive, Scottsdale, Arizona. Nautilus is an approved surplus lines

insurer in the Commonwealth of Massachusetts.

       5.      The defendant, Northeast Tank is a Massachusetts corporation with a principal

place of business at 1150 Turnpike Street, Stoughton, Massachusetts.

       6.      The defendant, Thomas Energy Center, is a Massachusetts limited liability

company with a principal place of business at 1128 Pleasant Street, Worcester, Massachusetts.

                                               Facts

                                     The Underlying Action

       7.      On May 10, 2018, Northeast Tank filed a lawsuit against Mary Endrowes

Demain, Inc. d/b/a Thomas Energy Center and KMSPE Thomas, LLC, in Worcester Superior

Court. On July 5, 2018, Thomas Energy Center filed a Counterclaim against Northeast Tank.

       8.      Thomas Energy Center alleged the following facts in its Complaint:

               (a)     In February 2017, Thomas Energy Center retained Northeast Tank to
                       replace its underground storage tanks for $328,700 (“the Project”).
                       Northeast Tank initially recommended that Thomas Energy Center test to
                       determine the water table depths and whether shoring was necessary. After
                       the testing, Northeast Tank determined that shoring was not necessary.
                       Thomas Energy Center then paid the first installment payment of $83,250.
                       In July 2017, Northeast Tank removed the existing canopy and
                       underground tanks, and began to dig holes for the new tanks;

               (b)     Northeast Tank then stated that it could not dig up the underground fuel
                       storage tanks because the soil was compacted, and recommended shoring.
                       A shoring company recommended by Northeast Tank started work but

                                                 2
            Case 1:21-cv-10613-DPW Document 1 Filed 04/13/21 Page 3 of 8




                       eventually abandoned the Project. A second shoring company completed
                       the work in August and September 2017. Northeast Tank then continued
                       with the excavation. Northeast Tank performed recklessly and negligently,
                       causing damage to surrounding property; and

                (c)    Once the holes were dug, Northeast Tank placed the new tanks in the
                       ground and demanded payment of the next installment ($83,250). Thomas
                       Energy Center asked that the tank installation be completed before it paid.
                       Northeast Tank then abandoned the project. As a result of Northeast
                       Tank’s abandonment and material breach of contract, KMSPE Thomas has
                       incurred approximately $150,000 in damages.

Thomas Energy Center’s Counterclaim is attached hereto as Exhibit A.

       9.       KMSPE Thomas alleges causes of action for: (a) breach of contract; (b) breach of

the implied covenant of good faith and fair dealing; (c) breach of warranty; and, (d) violation of

Chapter 93A.

                                       The Nautilus Policy

       10.      Nautilus Insurance Company issued Environmental Combined Policy No.

ECPO1530282-16 to Northeast Tank for the policy period April 12, 2017 to April 12, 2018 (the

“Policy”). The Policy’s General Liability coverage is subject to a liability limit of $1,000,000 per

Occurrence, and a general aggregate liability limit of $2,000,000. The Policy is attached hereto

as Exhibit B.

       11.      The Nautilus Policy includes a “Commercial General Liability Coverage Form”

which affords coverage for “property damage” as follows: “[Nautilus] will pay those sums that

the insured becomes legally obligated to pay as damages because of . . . property damage in

excess of the deductible or self insured retention, if any, to which this insurance applies.

[Nautilus] will have the right and duty to defend the insured against any suit seeking those

damages. However, [Nautilus] will have no duty to defend the insured against any suit seeking




                                                 3
            Case 1:21-cv-10613-DPW Document 1 Filed 04/13/21 Page 4 of 8




damages for . . . property damage to which this insurance does not apply.” [Exhibit B,

ECPO1000 10 06, p. 1]

       12.     The Policy “applies to . . . property damage only if: (1) The . . . property

damage is caused by an occurrence that takes place in the coverage territory; [and] (2) The . . .

property damage occurs during the policy period[.]” [Exhibit B, ECPO1000 10 06, p. 1]

       13.     “Occurrence” is defined as “an accident, including continuous or repeated

exposure to substantially the same general harmful conditions.” [Exhibit B, ECPO1000 10 06, p.

28].

       14.     “Property damage” means “a. Physical injury to tangible property, including all

resulting loss of use of that property . . . or b. Loss of use of tangible property that is not

physically injured.” [Exhibit B, ECPO1000 10 06, p. 29]

       15.     The Policy contains the following exclusions:

       The insurance does not apply to:
                                               ***

        b.     Expected Or Intended Injury

               Bodily injury or property damage expected or intended from the standpoint of
               the Insured. This exclusion does not apply to bodily injury resulting from the use
               of reasonable force to protect persons or property.

       c.      Contractual Liability

               Bodily injury or property damage for which the insured is obligated to pay
               damages by reason of the assumption of liability in a contract or agreement[.]

                                               ***
       i.      Damage To Property

               Property damage to:
                                               ***

               (5)    That particular part of real property on which you or any contractors or
                      subcontractors working directly or indirectly on your behalf are

                                                4
            Case 1:21-cv-10613-DPW Document 1 Filed 04/13/21 Page 5 of 8




                        performing operations, if the property damage arises out of those
                        operations; or

                 (6)    That particular part of any property that must be restored, repaired or
                        replaced because your work was incorrectly performed on it.

                                                 ***
                 Paragraph (6) of this exclusion does not apply to property damage included the
                 products-completed operations hazard.

                                                ***

       k.        Damage To Your Work

                 Property damage to your work arising out of it or any part of it and included
                 in the products-completed operations hazard.

                 This exclusion does not apply if the damaged work or the work out of which the
                 damage arises was performed on your behalf by a subcontractor.

[Exhibit B, ECPO1000 10 06, pp. 3-5].

       16.       Your work” includes “(1) Work or operations performed by you or on your

behalf; and (2) Materials, parts or equipment furnished in connection with such work or

operations[.]” [Exhibit B, ECPO1000 10 06, p. 30].

       17.       The “Products-completed operations hazard” is defined as “all . . . property

damage occurring away from premises you own or rent and arising out of your product or your

work except: … [w]ork that has not yet been competed or abandoned.” [Exhibit B, ECPO1000

10 06, p. 29].

       18.       The Policy excludes from coverage “[a]ny claim seeking payment of: a. Fines,

penalties, or multiplied damages; [or] b. Punitive or exemplary damages, except where allowable

by law[.]” [Exhibit B, ECPO1000 10 06, p. 17].




                                                  5
          Case 1:21-cv-10613-DPW Document 1 Filed 04/13/21 Page 6 of 8




                             Nautilus’ Defense of Northeast Tank

       19.     Nautilus has been providing Northeast Tank with a defense against the

Underlying Matter subject to a reservation of rights.

       20.     In a November 20, 2020, coverage position letter, Nautilus explained that:

               [T]he normal, foreseeable, and expected consequences of faulty or
               incompletely performed work do not constitute an “occurrence.” Thus,
               Nautilus will have no duty to indemnify Northeast Tank against the costs
               or damages arising from replacing, repairing, restoring, or completing
               Northeast Tank’s work at the Project. Nautilus’s duty to defend and
               indemnify Northeast Tank is limited to allegations that the alleged
               construction defects damaged property other than Northeast Tank’s work.
               KMSPE Thomas has alleged that Northeast Tank damaged “surrounding
               property.” Nautilus’ potential duty to indemnify Northeast Tank is limited
               to damages arising from the remediation of the “surrounding property.”

       21.     On March 16, 2021, Thomas Energy Center served Third Supplemental Answers

to Northeast Tank’s Interrogatories [attached hereto as Exhibit C]. In this response, Thomas

Energy Center declared that it was “withdrawing [its] demand or pursuit of property damages in

this matter for costs associated with any property damage, including but not limited to the

damages identified in (C) above.” In Second Supplemental Answer No. 19, Part C, Thomas

Energy Center had sought damages for property damage allegedly caused by Northeast Tank

while performing excavation and site work (including cement apron and sidewalk repair, vacuum

replacement, and glass frame replacement).

       22.     As a result of Thomas Energy Center’s Third Supplemental Answers to Northeast

Tank’s Interrogatories, Thomas Energy Center no longer seeks to recover for any potentially

covered “property damage.”




                                                6
             Case 1:21-cv-10613-DPW Document 1 Filed 04/13/21 Page 7 of 8




                                         COUNT I
         (Declarations of Rights and Obligations Concerning the Underlying Action)

        23.      Nautilus incorporates by reference paragraphs 1 through 22 of the Complaint as

though fully set forth again herein.

        24.      This is a claim for declaratory relief concerning insurance coverage for the

defense liabilities that the Underlying Action presents, and/or for the potential indemnity

liabilities that it presents.

        25.      An actual controversy exists as to whether Nautilus owes any coverage

obligations, defense or indemnity, under the Nautilus Policy for any of the allegations in the

Underlying Action.

        26.      Nautilus is entitled to declaration that it is not obligated to defend or indemnify

Northeast Tank because Thomas Energy Center no longer seeks to recover “property damage”

arising from an “occurrence,” all remaining allegations fall within the scope of Policy

exclusions.

                                       PRAYERS FOR RELIEF

        WHEREFORE the plaintiff, Nautilus Insurance Company, respectfully requests that this

Court enter an Order declaring that:

        a.       Nautilus is not obligated to defend or indemnify Northeast Tank against the
                 Underlying Action; and

        b.       Nautilus may withdraw the defense that is being provided to Northeast Tank for
                 the Underlying Action.

        Nautilus respectfully requests that this Court award such further relief as it deems just

and proper.

                       Nautilus demands trial by jury on all issues so triable.




                                                  7
         Case 1:21-cv-10613-DPW Document 1 Filed 04/13/21 Page 8 of 8




                                          Respectfully submitted, Plaintiff,
                                          NAUTILUS INSURANCE COMPANY,
                                          By its attorneys,

                                          /s/ Robert J. Maselek, Jr.
                                          Robert J. Maselek, Jr. (BBO No. 564690)
                                          MCDONOUGH, COHEN & MASELEK, LLP
                                          205B Willow Street, 2nd Floor
                                          South Hamilton, MA 01982
                                          Tel: (617) 742-6520
                                          Fax: (617) 742-1393
                                          rmaselek@mcmlawfirm.com
Dated: April 13, 2021




                                      8
